333 S.W.3d 538 (2011)
STATE of Missouri, Respondent,
v.
Scott ADAMS, Appellant.
No. ED 94606.
Missouri Court of Appeals, Eastern District, Division Three.
March 15, 2011.
Jessica Hathaway, St. Louis, MO, for appellant.
Chris Koster, Robert J. Bartholomew, Jefferson City, MO, for respondent.
Before SHERRI B. SULLIVAN, P.J., CLIFFORD H. AHRENS, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
Scott Adams ("Defendant") appeals from the judgment of the trial court entered after a bench trial convicting him of one count of second-degree assault, a felony, ("Count I") and two counts of third-degree assault, misdemeanors ("Counts II and III"). Defendant contends that the trial court erred when it denied his motion for acquittal and imposed judgment on Count III because there was insufficient evidence as a matter of law to support a finding that J.A. ("Victim") found Defendant's conduct "offensive" under the word's plain meaning.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).